Citation Nr: 0620272	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  04-31 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an effective date earlier than March 17, 
1998, for a grant of entitlement to service connection for 
post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in 
February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho, denying the 
veteran's claim of entitlement to an earlier effective 
date for a grant of service connection for post-traumatic 
stress disorder (PTSD).  

In his substantive appeal, received by the RO in September 
2004, the veteran requested both an RO hearing and a Board 
hearing.  The RO hearing was scheduled to occur in January 
2005, but prior to its occurrence, the veteran requested 
that such hearing be cancelled and, in lieu thereof, that 
he be afforded a videoconference hearing before the Board.  
The veteran's representative in a VA Form 646, Statement 
of Accredited Representative in Appealed Case, received by 
the RO in March 2005, indicated that the veteran did not 
wish to appear for any hearings with respect to the issue 
herein on appeal.  No other request for a hearing remains 
pending at this time.  

This matter is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington,  DC.  VA will 
advise the veteran if further action is required on his 
part.  


REMAND

The veteran asserts entitlement to an effective date for 
his grant of service connection for PTSD from the day 
following his discharge from military service in June 
1970.  He does not acknowledge the finality of the one 
prior rating action denying his claim for service 
connection for a psychiatric disorder or the RO's finding 
that he had abandoned a subsequent claim to reopen.  
Rather, he alleges, in effect, that clear and unmistakable 
errors (CUEs) of fact or law by the RO in Muskogee, 
Oklahoma, in its December 1970 denial of service 
connection for a psychiatric disorder preclude the 
attachment of finality and that his initial claim for 
service connection for a psychiatric disability remains 
pending to this time.  

The inherent issues of finality and abandonment of prior 
claims are for consideration in the context of the instant 
appeal; yet it is apparent that the RO has not addressed 
or otherwise developed this matter to date on the basis of 
the veteran's allegations of CUE, pursuant to 38 C.F.R. 
§ 3.105.  Given that the Board must ascertain whether 
finality applies to the July 1970 denial and in view of 
the veteran's CUE allegations which challenge the 
attachment of finality, remand is required to permit the 
Boise RO to address initially the CUE allegations raised.  

The Appeals Management Center (AMC) or the RO should also 
ensure compliance with all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & West Supp. 2005).  See also 38 C.F.R. § 3.159 
(2005).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 
38 U.S.C.A. §§ 5100, 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2005), the 
veteran must be notified of what 
information and evidence are still 
needed to substantiate his claim of 
entitlement to an earlier effective 
date for a grant of service connection 
for PTSD, as well as notice of the 
holding in Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), as 
applicable to this matter.  The veteran 
must also be notified of what portion 
of that evidence VA will secure, and 
what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist the veteran 
in obtaining any relevant evidence, 
provided that he supplies sufficient, 
identifying information and written 
authorization.

2.  The veteran must be contacted in 
writing and advised of the VA's 
intention to develop and adjudicate the 
question of CUE in the Muskogee RO's 
denial of his initial claim for 
entitlement to service connection for a 
psychiatric disorder in December 1970, 
and he must also be requested to submit 
a complete listing of all alleged CUEs 
of error of fact or law in the above-
noted action in December 1970.  Notice 
is hereby furnished to the veteran and 
his representative that specific 
allegations of CUE must be advanced 
based on the law and evidence in 
existence in December 1970 for there to 
be a legally sufficient claim for CUE, 
and that CUE is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels 
the conclusion, to which reasonable 
minds could not differ, that the result 
would have been manifestly different 
but for the error.

3.  Thereafter, initial development of 
the veteran's CUE claim must be 
undertaken, as well as any other 
development deemed necessary with 
respect to the veteran's claim for an 
earlier effective date for service 
connection for PTSD, followed by the 
initial adjudication of the veteran's 
CUE claim, and readjudication of his 
claim for an earlier effective date for 
service connection for PTSD on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
he and his representative must be 
provided with a supplemental statement 
of the case, which must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal, inclusive of the CUE question.  
An appropriate period of time must then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the AMC/RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  The purpose of this remand is to 
preserve the veteran's due process rights.  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


